DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the Cross-Reference data, found on page 1 needs to be updated to reflect the status of the Divisional application (now Patent Number 10,426,880).  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the windings arranged for coupling to a power source and controller and the windings electrically coupled to a power cord disposed within a support strut must be shown or the feature(s) canceled from the claim(s).  Claims 51-54 and 56-60 appear to be directed towards the embodiment found in figures 20-26.  In this embodiment the windings are either not labeled or are missing and it is not shown how the windings are electrically connected to a power cord (shown in figure 22 entering the support strut). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Objections
Claim 51 is objected to because of the following informalities:  the claim recites “windings”, “the windings” and “power windings”; it is believed that these are all the same component; the claim should be amended to recite consistent limitations in order to clarify the claim.  The claim further recites “the controller” and “the power source” in line 15, these limitations lack proper antecedent basis and the word “the” should be replaced with “a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-54 and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51, line 13 recites that the stator comprises windings.  Lines 15-16 recite that the power windings are arranged to be responsive to a controller and power source.  However, with respect to this language it is unclear how these are arranged based on the drawings and specification.   Further, it is unclear how the windings are a power cord disposed in a support strut.  The claims are therefore indefinite. 
The remainder of the claims are also rejected in that they depend from previously rejected claims.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Claims 51-54 and 56-60 are potentially allowable.  The invention appears to be an improvement over Patent Number 9,107,992 to the same inventor, which has all of the limitations including a flow housing, stator with support struts connected to the flow housing, a rotor coupled to the stator with a blade and field magnets with windings.  However, Patent Number 9,107,992 does not disclose that the windings are electrically coupled to a power cord, which is disposed within a support strut. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792